Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Status of Claims
	Claims 1-15 and 17-22 are pending in the application. Claims 15 and 18-22 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 2,11,12 and 14 have been amended and claim 16 has been cancelled.   Thus, claims 1-14 and 17 have been examined to the extent they read on the elected subject matter of record.
Withdrawn Rejections
	Applicant's amendments and arguments filed February 4, 2022 are acknowledged and have been fully considered.  
The rejection of claims 2,11,12, and 14 under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendment. 


Maintained Rejections
	Applicant's arguments filed February 4, 2022    are acknowledged and have been fully considered.  
	The rejection(s) of:  claims 1-5,9,10, and 17 under 35 USC 103 as being obvious over Narayanan (US Patent 5,389,688) in view of Awada et al. (US PG Publication 2016/0278373 A1); claims 1 and 6 under 35 USC 103 as being obvious over Narayanan (US Patent 5,389,688) in view of Awada et al. (US PG Publication 2016/0278373 A1) and FBN Network (Premix vs. Tank Mix Ag Chemicals [online],March 22, 2016 [retrieved on 2021-07-31] retrieved from the Internet:< URL: https://emergence.fbn.com/inputs/pre-mix-vs-tank-mix>); claims 1, 7, and 8 under 35 USC 103 as being obvious over GUGLIERI, Massimo et al. (WO/2010/023198, see attached document) in view of Awada et al. (US PG Publication 2016/0278373 A1); and claims 1 and 11-14 under 35 USC 103 as being obvious over Narayanan (US Patent 5,389,688) in view of Awada et al. (US PG Publication 2016/0278373 A1) and C.R. Armendáriz et al. (Metribuzin, Encyclopedia of Toxicology (Third Edition),Academic Press,2014,abstract) are maintained for the reasons set forth below. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-5,9,10, and 17 are rejected under 35 USC 103 as being obvious over Narayanan (US Patent 5,389,688) in view of Awada et al. (US PG Publication 2016/0278373 A1).
Applicant’s Invention

Applicant claims a method for promotion of penetration of at least one active agrochemical ingredient into a plant or into a non-plant harmful organism comprising the step of contacting the plant with a composition comprising at least one N-substituted pyrrolidone of the formula (I)

    PNG
    media_image1.png
    117
    247
    media_image1.png
    Greyscale

in which R is a linear or branched, saturated alkyl group having 3 to 6 carbon atoms, where one hydrogen -H in the alkyl group may be replaced by a methoxy group -OCH3, and where 1 to 6 hydrogens -H in the pyrrolidone ring may be replaced by methyl -CH3.



Determination of the scope and the content of the prior art
(MPEP 2141.01)


  Narayanan teaches a highly stable composition composed of a water insoluble agriculturally active ingredient, a surfactant, a lactam having the formula:


    PNG
    media_image2.png
    99
    253
    media_image2.png
    Greyscale

wherein R is hydrogen or branched or straight chained alkyl having from 1 to 16 carbon 
atoms and R.sub.1 is branched or straight chained alkyl having from 1 to 16 
carbon atoms, with the provision that the sum of the carbon atoms in R and 
R.sub.1 is less than or equal to 16; and n is 3, 4, or 5;  and at least about 80 percent by weight water, and wherein the specific agriculturally active ingredient, surfactant, and lactam and amounts of each are such that composition is in the form of a microemulsion (abstract).  Specifically, the microemulsion comprises:  (a) about 0.005-2% by weight of a water-insoluble agriculturally active ingredient, (b) about 0.01-15% by weight of a surfactant,   (c) about 0.01-15% by weight of a C1 -C4 alkyl pyrrolidone, or a 
C6 -C18 alkyl pyrrolidone, or both, and    (d) at least about 80% by weight water wherein the agriculturally active ingredient optionally contains a synergist.  Narayanan teaches that preferred lactams suitable for the invention are alkyl pyrrolidones having the formula: 

    PNG
    media_image3.png
    80
    197
    media_image3.png
    Greyscale

wherein R is hydrogen or linear or branched alkyl having from 1 to 16 carbon atoms and R1 is linear or branched alkyl having from 1 to 16 carbon atoms, with the provision that the sum of number of carbon atoms in R and R1 must be less than or equal to 16 (see column 10, lines 1-15).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Narayanan is that Narayanan does not expressly teach a method for promotion of penetration of the agriculturally active ingredient.  However, Awada et al. teach that pyrrolidones ,(2-pyrrolidone, N-methyl-2-pyrrolidone, N-(2-Hydroxyethyl)  pyrrolidone are penetration enhancers ([0058]).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The teachings of Narayanan and Awada et al. are directed to composition that are applied to plants.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Narayanan and Awada et al. to arrive at a method for promotion of penetration of the agriculturally active ingredient using the N-substituted pyrrolidone of formula I at the time the instant invention was filed, with a reasonable expectation of success.  Awada et al. teach that pyrrolidones  are known penetration enhancers ([0058]) and Narayanan teaches that they have discovered a novel microemulsion which can be used to place highly water insoluble agriculturally active compounds in a state, which is essentially equivalent to a dissolved state, which microemulsions exhibit prolonged stability.  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a composition that promotes the  penetration of the active once applied to the plant as well as having prolonged storage stability.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a method for promotion of penetration of at least one active agrochemical ingredient into a plant or into a non-plant harmful organism.
    	 
With regards to claims 9,10, and 17, a composition that consists of the same components  will possess the same properties and therefore lead to identical ,desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


Claims 1 and 6 are rejected under 35 USC 103 as being obvious over Narayanan (US Patent 5,389,688) in view of Awada et al. (US PG Publication 2016/0278373 A1) and FBN Network (Premix vs. Tank Mix Ag Chemicals [online],March 22, 2016 [retrieved on 2021-07-31] retrieved from the Internet:< URL: https://emergence.fbn.com/inputs/pre-mix-vs-tank-mix>).


Applicant’s Invention

Applicant claims a method for promotion of penetration of at least one active agrochemical ingredient into a plant or into a non-plant harmful organism comprising the step of contacting the plant with a composition comprising at least one N-substituted pyrrolidone of the formula (I)

    PNG
    media_image1.png
    117
    247
    media_image1.png
    Greyscale

in which R is a linear or branched, saturated alkyl group having 3 to 6 carbon atoms, where one hydrogen -H in the alkyl group may be replaced by a methoxy group -OCH3, and where 1 to 6 hydrogens -H in the pyrrolidone ring may be replaced by methyl -CH3.



Determination of the scope and the content of the prior art
(MPEP 2141.01)


  Narayanan teaches a highly stable composition composed of a water insoluble agriculturally active ingredient, a surfactant, a lactam having the formula:


    PNG
    media_image2.png
    99
    253
    media_image2.png
    Greyscale

wherein R is hydrogen or branched or straight chained alkyl having from 1 to 16 carbon 
atoms and R.sub.1 is branched or straight chained alkyl having from 1 to 16 
carbon atoms, with the provision that the sum of the carbon atoms in R and 
R.sub.1 is less than or equal to 16; and n is 3, 4, or 5;  and at least about 80 percent by weight water, and wherein the specific agriculturally active ingredient, surfactant, and lactam and amounts of each are such that composition is in the form of a microemulsion (abstract).  Specifically, the microemulsion comprises:  (a) about 0.005-2% by weight of a water-insoluble agriculturally active ingredient, (b) about 0.01-15% by weight of a surfactant,   (c) about 0.01-15% by weight of a C1 -C4 alkyl pyrrolidone, or a 
C6 -C18 alkyl pyrrolidone, or both, and    (d) at least about 80% by weight water wherein the agriculturally active ingredient optionally contains a synergist.  Narayanan teaches that preferred lactams suitable for the invention are alkyl pyrrolidones having the formula: 

    PNG
    media_image3.png
    80
    197
    media_image3.png
    Greyscale

wherein R is hydrogen or linear or branched alkyl having from 1 to 16 carbon atoms and R1 is linear or branched alkyl having from 1 to 16 carbon atoms, with the provision that the sum of number of carbon atoms in R and R1 must be less than or equal to 16 (see column 10, lines 1-15).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Narayanan is that Narayanan does not expressly teach a method for promotion of penetration of the agriculturally active ingredient.  However, Awada et al. teach that pyrrolidones, (2-pyrrolidone, N-methyl-2-pyrrolidone, N-(2-Hydroxyethyl) pyrrolidone are penetration enhancers ([0058]).
    A second difference between the invention of the instant application and that of Narayanan is that Narayanan does not expressly teach that the at least one N-substituted pyrrolidone of the formula (I) is used in a tank mix additive.  However, FBN Network teaches that tank mixes give a farmer more freedom to customize their chemical mix and be more selective relative to their soil type and ideal application timing.


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The teachings of Narayanan and Awada et al. are directed to composition that are applied to plants.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Narayanan and Awada et al. to arrive at a method for promotion of penetration of the agriculturally active ingredient using the N-substituted pyrrolidone of formula I at the time the instant invention was filed, with a reasonable expectation of success.  Awada et al. teach that pyrrolidones are known penetration enhancers ([0058]) and Narayanan teaches that they have discovered a novel microemulsion which can be used to place highly water insoluble agriculturally active compounds in a state, which is essentially equivalent to a dissolved state, which microemulsions exhibit prolonged stability.  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a composition that promotes the penetration of the active once applied to the plant as well as having prolonged storage stability.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a method for promotion of penetration of at least one active agrochemical ingredient into a plant or into a non-plant harmful organism.
    	 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Narayanan and FBN Network to arrive at a method for promotion of penetration of at least one active agrochemical ingredient into a plant or into a non-plant harmful organism comprising at least one N-substituted pyrrolidone of the formula (I) is used in a tank mix additive.  FBN Network teaches that tank mix products require mixing in a spray tank prior to spraying, whereas premixes have been specially formulated to be sprayed, no mixing required. Premix products are more convenient, require less handling, and are professionally prepared, but given your soil type or target pest, tank mixes might still be the best choice. One of ordinary skill in the art would use a tank mix with the expectation of having more freedom to customize their chemical mix and be more selective relative to their soil type and ideal application timing. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a method for promotion of penetration of at least one active agrochemical ingredient into a plant or into a non-plant harmful organism comprising at least one N-substituted pyrrolidone of the formula (I) is used in a tank mix additive.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Claims 1, 7, and 8 are rejected under 35 USC 103 as being obvious over GUGLIERI, Massimo et al. (WO/2010/023198, see attached document) in view of Awada et al. (US PG Publication 2016/0278373 A1).


Applicant’s Invention

Applicant claims a method for promotion of penetration of at least one active agrochemical ingredient into a plant or into a non-plant harmful organism comprising the step of contacting the plant with a composition comprising at least one N-substituted pyrrolidone of the formula (I)

    PNG
    media_image1.png
    117
    247
    media_image1.png
    Greyscale

in which R is a linear or branched, saturated alkyl group having 3 to 6 carbon atoms, where one hydrogen -H in the alkyl group may be replaced by a methoxy group -OCH3, and where 1 to 6 hydrogens -H in the pyrrolidone ring may be replaced by methyl -CH3.



Determination of the scope and the content of the prior art
(MPEP 2141.01)


     GUGLIERI, Massimo et al.  teach an aqueous herbicidal composition comprising:
- an aminophosphate or aminophosphinate salt, - a surfactant, and- an organic solvent comprising an N-alkylpyrrolidone wherein the alkyl group comprises at least 2 carbon atoms wherein the alkyl group is ethyl, n-propyl, isopropyl, n-butyl, isobutyle, tertbutyl, hexyl, cyclohexyl, n-octyl, isooctyl, ethylhexyl, dodecyl, or a mixture thereof (claims 1 and 2 of GUGLIERI, Massimo et al.).  Advantageously, GUGLIERI, Massimo et al.  teach that  the aminophosphate or aminophosphonate salt comprises at least 10% by weight, preferably at least 50%, preferably at least 90%, of isopropylammonium aminophosphate or aminophosphonate salt, such as isopropylammonium glyphosate, or of potassium aminophosphate or aminophosphonate salt, such as potassium glyphosate salt (see page 4, lines 13-21) and that preferably the N-alkylpyrrolidone constitutes at least 50% by weight, preferably at least75%, preferably at least 95%, preferably all of the solvent(s) (see page 7,lines 24-28)..

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of GUGLIERI, Massimo et al.   is that GUGLIERI, Massimo et al.   does not expressly teach a method for promotion of penetration of the agriculturally active ingredient.  However, Awada et al. teach that pyrrolidones ,(2-pyrrolidone, N-methyl-2-pyrrolidone, N-(2-Hydroxyethyl)  pyrrolidone are penetration enhancers ([0058]).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The teachings of GUGLIERI, Massimo et al.  and Awada et al. are directed to composition that are applied to plants.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings GUGLIERI, Massimo et al.  and Awada et al. to arrive at a method for promotion of penetration of the agriculturally active ingredient using the N-substituted pyrrolidone of formula I at the time the instant invention was filed, with a reasonable expectation of success.  Awada et al. teach that pyrrolidones  are known penetration enhancers ([0058]) and GUGLIERI, Massimo et al.   teaches that unexpectedly the N-alkylpyrrolidone solvents comprising at least 2 carbon atoms allow:- lowering the viscosity at constant amount, compared to solvents of the prior art, and/or- lowering the amount (compared to solvents of the prior art) at constant viscosity, thus reducing potential impact on safety and/or environment (or at least the perception of such an impact)- leaving room in the composition to achieve higher concentrations.  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a composition that promotes the  penetration of the active once applied to the plant as well as reducing potential impact on safety and/or environment and leaving room in the composition to achieve higher concentrations.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a method for promotion of penetration of at least one active agrochemical ingredient into a plant or into a non-plant harmful organism.
    	 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Claims 1 and 11-14 are rejected under 35 USC 103 as being obvious over Narayanan (US Patent 5,389,688) in view of Awada et al. (US PG Publication 2016/0278373 A1) and C.R. Armendáriz et al. (Metribuzin, Encyclopedia of Toxicology (Third Edition),Academic Press,2014,abstract)


Applicant’s Invention

Applicant claims a method for promotion of penetration of at least one active agrochemical ingredient into a plant or into a non-plant harmful organism comprising the step of contacting the plant with a composition comprising at least one N-substituted pyrrolidone of the formula (I)

    PNG
    media_image1.png
    117
    247
    media_image1.png
    Greyscale

in which R is a linear or branched, saturated alkyl group having 3 to 6 carbon atoms, where one hydrogen -H in the alkyl group may be replaced by a methoxy group -OCH3, and where 1 to 6 hydrogens -H in the pyrrolidone ring may be replaced by methyl -CH3.



Determination of the scope and the content of the prior art
(MPEP 2141.01)


  Narayanan teaches a highly stable composition composed of a water insoluble agriculturally active ingredient, a surfactant, a lactam having the formula:


    PNG
    media_image2.png
    99
    253
    media_image2.png
    Greyscale

wherein R is hydrogen or branched or straight chained alkyl having from 1 to 16 carbon 
atoms and R.sub.1 is branched or straight chained alkyl having from 1 to 16 
carbon atoms, with the provision that the sum of the carbon atoms in R and 
R.sub.1 is less than or equal to 16; and n is 3, 4, or 5;  and at least about 80 percent by weight water, and wherein the specific agriculturally active ingredient, surfactant, and lactam and amounts of each are such that composition is in the form of a microemulsion (abstract).  Specifically, the microemulsion comprises:  (a) about 0.005-2% by weight of a water-insoluble agriculturally active ingredient, (b) about 0.01-15% by weight of a surfactant,   (c) about 0.01-15% by weight of a C1 -C4 alkyl pyrrolidone, or a 
C6 -C18 alkyl pyrrolidone, or both, and    (d) at least about 80% by weight water wherein the agriculturally active ingredient optionally contains a synergist.  Narayanan teaches that preferred lactams suitable for the invention are alkyl pyrrolidones having the formula: 

    PNG
    media_image3.png
    80
    197
    media_image3.png
    Greyscale

wherein R is hydrogen or linear or branched alkyl having from 1 to 16 carbon atoms and R1 is linear or branched alkyl having from 1 to 16 carbon atoms, with the provision that the sum of number of carbon atoms in R and R1 must be less than or equal to 16 (see column 10, lines 1-15).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Narayanan is that Narayanan does not expressly teach a method for promotion of penetration of the agriculturally active ingredient.  However, Awada et al. teach that pyrrolidones ,(2-pyrrolidone, N-methyl-2-pyrrolidone, N-(2-Hydroxyethyl)  pyrrolidone are penetration enhancers ([0058]).
A second difference between the invention of the instant application and that of Narayanan is that Narayanan does not expressly teach that the active agrochemical is metribuzin.  However, C.R. Armendairz et al. teach that metribuzin is a synthetic organic compound and widely used herbicide applied in preemergence and postemergence on intensive vegetable crops. It is known for its efficiency and relatively low toxicity(abstract). 


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


     The teachings of Narayanan and Awada et al. are directed to composition that are applied to plants.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Narayanan and Awada et al. to arrive at a method for promotion of penetration of the agriculturally active ingredient using the N-substituted pyrrolidone of formula I at the time the instant invention was filed, with a reasonable expectation of success.  Awada et al. teach that pyrrolidones  are known penetration enhancers ([0058]) and Narayanan teaches that they have discovered a novel microemulsion which can be used to place highly water insoluble agriculturally active compounds in a state, which is essentially equivalent to a dissolved state, which microemulsions exhibit prolonged stability.  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a composition that promotes the  penetration of the active once applied to the plant as well as having prolonged storage stability.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a method for promotion of penetration of at least one active agrochemical ingredient into a plant or into a non-plant harmful organism.
    	 
   It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Narayanan and C.R. Armendairz et al. to arrive at a method for promotion of penetration of at least one active agrochemical ingredient into a plant or into a non-plant harmful organism comprising at least one N-substituted pyrrolidone of the formula (I) wherein the active is metribuzin.  C.R. Armendariz et al. teach that  metribuzin products are primarily intended for industrial use and no unreasonable risks to humans or the environment have been detected. Human exposure to metribuzin occurs through inhalation and ingestion, usually in agricultural settings but general population exposures are thought to be minimal(abstract). One of ordinary skill in the art would use a herbicide that can be applied in preemergence and postemergence on intensive vegetable crops that is efficient and has relatively low toxicity .Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a method for promotion of penetration of metribuxin into a plant or into a non-plant harmful organism comprising at least one N-substituted pyrrolidone of the formula (I) is used in a tank mix additive.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Examiner's Response to Applicant’s Remarks

Applicant's arguments, filed February 4, 2022, with respect to the rejection of claims 2,11,12, and 14 under 35 U.S.C. 112(b))have been considered but are moot in view of the withdrawal of the rejection set forth above.
Applicant’s arguments filed on February 4, 2022 with respect to the  rejection(s) of:  claims 1-5,9,10, and 17 under 35 USC 103 as being obvious over Narayanan (US Patent 5,389,688) in view of Awada et al. (US PG Publication 2016/0278373 A1) have been fully considered but they are not persuasive.   Applicant argues that claim 1 of the instant invention distinguishes from Narayanan in that the N-substituted pyrrolidone is used for promoting the penetration of one or more active agrochemical ingredients into plants or into non-plant harmful organisms and that no teaching or suggestion can be found in the Narayanan disclosing the use of N-alkyl pyrrolidone for improving the penetration of the active agrochemical compound into a plant or into a nonplant harmful organism.   With regards to Awada, Applicant argues that Awada discloses a method for providing nutrients to a plant (the Office's attention is courteously directed to claim 1) by use of a formulation for introducing active substances into plants (the Office's attention is courteously directed to paragraph [0003] in Awada). In a long list of 21 compounds as permeation/ penetration enhancer, i.a. pyrrolidones such as 2-pyrrolidone, N-methyl-2- pyrrolidone, and N-(2-hydroxyethyl) pyrrolidone are mentioned (the Office's attention is courteously directed to Awada claim 2 and paragraph [0058]).  Awada does not teach a pyrrolidone according to N-C3-C6-alkyl-2-pyrrolidone. Furthermore, no teaching can be found that the use of N-C3-C6-alkyl-2-pyrrolidone as penetration enhancer is preferred and/or advantageous. So even if someone skilled in the art would contemplate using pyrrolidones in view of Awada, still this document would not provide any motivation to deviate from the proposed and more commonly used N-methyl-2-pyrrolidone or the other listed compound N-(2-hydroxyethyl) pyrrolidone.  However, the Examiner is not persuaded by Applicant’s arguments.  The teachings of Narayanan and Awada et al. are directed to composition that are applied to plants.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Narayanan and Awada et al. to arrive at a method for promotion of penetration of the agriculturally active ingredient using the N-substituted pyrrolidone of formula I at the time the instant invention was filed, with a reasonable expectation of success.  Awada et al. teach that pyrrolidones  are known penetration enhancers ([0058]) and Narayanan teaches that they have discovered a novel microemulsion which can be used to place highly water insoluble agriculturally active compounds in a state, which is essentially equivalent to a dissolved state, which microemulsions exhibit prolonged stability.  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a composition that promotes the  penetration of the active once applied to the plant as well as having prolonged storage stability.
       Applicant’s arguments filed on February 4, 2022 with respect to the  rejection(s) of claims 1 and 6 under 35 USC 103 as being obvious over Narayanan (US Patent 5,389,688) in view of Awada et al. (US PG Publication 2016/0278373 A1) and FBN Network (Premix vs. Tank Mix Ag Chemicals [online],March 22, 2016 [retrieved on 2021-07-31] retrieved from the Internet:< URL: https://emergence.fbn.com/inputs/pre-mix-vs-tank-mix>) have been fully considered but they are not persuasive.  Applicant argues that the Office Action respectfully invokes FBN, as further support for a prima facie case of obviousness regarding the limitations of a premix versus a tank mix in the instant claims. Combined with the reasons above regarding why Narayanan and Awada cannot support a prima facie case of obviousness of Claims 1 and 6, the addition of FBN does not add anything to further support a prima facie case of obviousness of Claims 1 and 6.  However, the Examiner is not persuaded by Applicant’s argument. FBN Network teaches that tank mixes give a farmer more freedom to customize their chemical mix and be more selective relative to their soil type and ideal application timing.   It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Narayanan and FBN Network to arrive at a method for promotion of penetration of at least one active agrochemical ingredient into a plant or into a non-plant harmful organism comprising at least one N-substituted pyrrolidone of the formula (I) is used in a tank mix additive.  FBN Network teaches that tank mix products require mixing in a spray tank prior to spraying, whereas premixes have been specially formulated to be sprayed, no mixing required. Premix products are more convenient, require less handling, and are professionally prepared, but given your soil type or target pest, tank mixes might still be the best choice. One of ordinary skill in the art would use a tank mix with the expectation of having more freedom to customize their chemical mix and be more selective relative to their soil type and ideal application timing. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a method for promotion of penetration of at least one active agrochemical ingredient into a plant or into a non-plant harmful organism comprising at least one N-substituted pyrrolidone of the formula (I) is used in a tank mix additive.
Applicant’s arguments filed on February 4, 2022 with respect to the  rejection(s) of claims  1, 7, and 8 under 35 USC 103 as being obvious over GUGLIERI, Massimo et al. (WO/2010/023198, see attached document) in view of Awada et al. (US PG Publication 2016/0278373 A1).have been fully considered but they are not persuasive.   Applicant argues that Guglieri teaches and discloses an aqueous herbicidal composition comprising: an aminophosphate or aminophosphinate salt, in particular glyphosate or glyphosate salt, a surfactant, and an organic solvent comprising an N- alkylpyrrolidone, wherein the alkyl group comprises at least 2 carbon atoms. Preferably, Applicant argues that the alkyl group is ethyl (all examples), n-propvl, isopropyl, n-butyl, isobutyl, tertbutyl, hexyl, cyclohexyl, n-octyl, isooctyl, ethylhexyl, dodecyl, or a mixture thereof (the Office's attention is courteously directed to Guglieri, claims 1 to 3). Applicant argues that Guglieri teaches to use the N-substituted pyrrolidones for adjusting or lowering viscosity and that no hint or teaching can be found in the Guglieri reference to use 
the N-alkyl pyrrolidone for improving the penetration of the active agrochemical compound into a plant or into a nonplant harmful organism.   However, the Examiner is not persuaded by Applicant’s argument.   Although GUGLIERI, Massimo et al.   do not expressly teach a method for promotion of penetration of the agriculturally active ingredient, the secondary teaching ,Awada et al., teach that pyrrolidones ,(2-pyrrolidone, N-methyl-2-pyrrolidone, N-(2-Hydroxyethyl)  pyrrolidone are penetration enhancers ([0058]).  The teachings of GUGLIERI, Massimo et al.  and Awada et al. are directed to composition that are applied to plants.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings GUGLIERI, Massimo et al.  and Awada et al. to arrive at a method for promotion of penetration of the agriculturally active ingredient using the N-substituted pyrrolidone of formula I at the time the instant invention was filed, with a reasonable expectation of success.  Awada et al. teach that pyrrolidones  are known penetration enhancers ([0058]) and GUGLIERI, Massimo et al.   teaches that unexpectedly the N-alkylpyrrolidone solvents comprising at least 2 carbon atoms allow:- lowering the viscosity at constant amount, compared to solvents of the prior art, and/or- lowering the amount (compared to solvents of the prior art) at constant viscosity, thus reducing potential impact on safety and/or environment (or at least the perception of such an impact)- leaving room in the composition to achieve higher concentrations.  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a composition that promotes the  penetration of the active once applied to the plant as well as reducing potential impact on safety and/or environment and leaving room in the composition to achieve higher concentrations.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a method for promotion of penetration of at least one active agrochemical ingredient into a plant or into a non-plant harmful organism.



Applicant’s arguments filed on February 4, 2022 with respect to the rejection(s) of claims 1 and 11-14 under 35 USC 103 as being obvious over Narayanan (US Patent 5,389,688) in view of Awada et al. (US PG Publication 2016/0278373 A1) and C.R. Armendáriz et al. (Metribuzin, Encyclopedia of Toxicology (Third Edition),Academic Press,2014,abstract)have been fully considered but they are not persuasive.  Applicant argues that the Office Action respectfully invokes Armenderiz, as further support for a prima facie case of obviousness for the teaching that metribuzin products are primarily intended for industrial use and no unreasonable risks to humans or the environment have been detected. Combined with the reasons above regarding why Narayanan and Awada cannot support a prima facie case of obviousness of Claims 1 and 11 - 14, Applicant argues that the addition of Armenderiz does not add anything to further support a prima facie case of obviousness of Claims 1 and 11 - 14.   However, the Examiner  is not persuaded   by Applicant’s arguments and maintains that because the secondary teaching ,Awada et al., teach that pyrrolidones ,(2-pyrrolidone, N-methyl-2-pyrrolidone, N-(2-Hydroxyethyl)  pyrrolidone are penetration enhancers ([0058]), it would have been obvious to use the claimed compound of formula I in a method for promotion of penetration of at least one active agrochemical as instantly claimed.  

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).































Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617